ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/25/21 wherein claims 1-5, 9, and 13 were amended; claims 2, 4, 7, and 8 were canceled; and claim 14 was added.
	Note(s):  Claims 1, 3, 5, 6, and 9-14 are pending.

RESPONSE TO APPLICANT AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/25/21 to the rejection of claims 1-6 and 9 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1, 3, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9 of copending Application No. 16/319,935 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a molecule comprising a TLR9 targeting ligand conjugated to a cytotoxic agent (e.g., a lytic peptide).  Thus, the skilled artisan would recognize that the inventions disclose overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
APPLICANT’S ASSERTIONS
	In summary, Applicant has requested that the request be held in abeyance until allowable subject matter is set forth.
EXAMINER’S RESPONSE
	Applicant requested for the rejection to be held in abeyance is acknowledged.  The double patenting rejection is still deemed proper.

112 Second Paragraph Rejections
	I.	All outstanding 112 second paragraph rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejection.

	II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 3, 6, and 9:  Independent claim 1 is ambiguous because it is unclear what cytotoxic agents Applicant is referring to that are compatible with the targeting ligands other than the cytotoxic agent is not polynucleotide.  Since claims 3, 6, and 9 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that that the rejection is moot in view of the amendment to the claims.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive for reasons of record and those set forth below.  Specifically, the claim is ambiguous because it is unclear what cytotoxic agent(s) Applicant is referring to that is not a polynucleotide which is compatible with the instant invention.  The rejection is still deemed proper. 

Improper Markush Rejection
	Note(s):  It should be noted that the improper Markush rejection is modified below to be consistent with the amended claims filed 1/25/21.  In particular, the rejection is modified to address the lytic peptides disclosed in amended claim 5.

Claim 5 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of the lytic peptide comprising the sequences 1-44 in claim 5 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The instant invention is directed to a molecule comprising a non-methylated CpG oligodeoxynucleotide conjugated to a cytotoxic agent.  In claim 5, the lytic peptide encompass various groups of peptides wherein for particular groups, there are overlapping cores, but not for others.  In other words, there is no core that is consistent for all of the lytic peptides present in claim 5.  
 The amino acid sequences encompasses species that may have from one to eight amino acids that are the same (see excerpt below), but does not contain a common core that is present in all the sequences listed.  Hence, there is no common core consistent with the sequences since the claim embrace distinct groups of common core sequences.
Specification, pages 7-8, bridging paragraph

    PNG
    media_image1.png
    207
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    231
    540
    media_image2.png
    Greyscale

To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the rejection was overcome because SEQ ID Nos. 1-44 have replaced the consensus sequence.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed non-persuasive for reasons of record.  Specifically, there is no single common core present in all of the listed sequences.  Instead, the claim was amended to contain various groups of peptides with different core amino acid sequences.  Thus, the rejection is still deemed proper.

103 Rejection
	The 103 rejection over Hazlehurst et al (WO 2011/115688) is WITHDRAWN because the claims were amended to overcome the rejection.  Specifically, the claim was amended to require the presence of a non-methylated CpG oligodeoxynucleotide conjugated to a cytotoxic agent.

NEW GROUNDS OF REJECTION
103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schrier et al (US Patent No. 9,315,814) in view of Alford et al (Molecular Imaging, 2009, Vol. 8, No. 6, pages 341-354) and in further view of Metz et al (PNAS, 2011, Vol. 108, No. 20, pages 8194-8199).
	Schrier et al is directed to immunostimulatory oligonucleotides and their use as medicament in combating infectious diseases (see entire document, especially, abstract).  In particular, Schrier et al disclose immunostimulatory non-methylated oligodeoxynucleotides having the Formula 5’[G]x{TCGTCG}nTCG[G]z3’ wherein n = 2-100, x = 3-20, and z = 0-10 (column 2, lines 29-47).  In addition, Schrier et al disclose that one may link an oligodeoxynucleotide to a carrier/hapten via a reactive chemical group.  The linkage enhances the immunostimulatory effect of the combined molecules.  Also, it is disclose that preferred carriers/haptens include 3’ and 5’-labeled Texas red and 5’-labeled digoxigenin (column 4, lines 45-53).
	Thus, while Schrier et al disclose that a non-methylated oligodeoxynucleotide may be conjugated to a carrier/hapten such as Texas red or digoxigenin, Schrier et al fail to specifically state that Texas red and digoxigenin are cytotoxic agents.
	Alford et al is discloses the toxicity of organic fluorophores that are used in molecular imaging (see entire document, especially, abstract).  In particular, Alford et al disclose that Texas red conjugates have phototoxic effects (page 350, left column, ‘Texas red’).
	Metz et al disclose that digoxigenin is pharmacologically active.  In addition, it is disclosed that digoxigenin is a plant toxin and is used to treat heart conditions (page 8198, right column, third complete paragraph).
	It would have been obvious to a skilled artisan at the time the invention was made that the invention of Schrier et al overlaps with the instant invention. Specifically, Alford et al disclose that in the art, Texas red conjugates are recognized as having phototoxic effects (e.g., in rat erythrocytes exposed to epi-illumination, see page 350, left column ‘Texas Red’).  Thus, the skilled artisan would recognize that the Texas red component that may be conjugated to the non-methylated oligodeoxynucleotide of Schrier et al meets Applicant’s claim requirements of a molecule comprising an unmethylated CpG oligodeoxynucleotide conjugated to a cytotoxic agent.  Hence, the inventions disclose overlapping subject matter.
	Likewise, Metz et al disclose that digoxigenin is recognized in the art as a plant toxin that while used to treat heart condition, at some doses can interfere with heart functionality.  Hence, the skilled artisan recognizes that digoxigenin is a cytotoxic agent whose effects are dependent upon the dosage administered to a subject.
	Since all of the references are directed to substances that may be considered as cytotoxic, the references may be considered to be within the same field of endeavor.  Thus, the reference teachings are combinable.

WITHDRAWN CLAIMS
Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


COMMENTS/NOTES
It is once again noted that Applicant’s elected Group I (pending claims 1, 3, 5, 6, 9, and 14) in the reply filed on 7/28/20 without traverse.  The restriction requirement was still deemed proper and made FINAL.
	Note(s):  (1) It is noted that Applicant amended the claim to overcome the previously cited rejection.  Thus, the search was expanded to include an unmethylated CPG oligodeoxynucleotide conjugated to the cytotoxic agents of SEQ ID Nos. 1-4 (KIKMVISWKG (SEQ ID No. 1); AIA MVISWAG (SEQ ID No. 2); AIKMVISWAG (SEQ ID No. 3), and AIKMVISWKG (SEQ ID No. 4)) which have a common core.  The search was further extended and prior art was found which could be used to reject the claims.  Hence, the search was not further extended.   
	(2) The full scope of the instant invention was not searched.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        April 16, 2021